Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/635,889 SUPPORT FOR MEDICAL INSTRUMENTS filed on 1/31/2020.  Claims 1-12 are allowed.  

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The applicant has argued that the modification from a rigid gun support to a flexible support is improper because it teaches away from a gun support which needs a rigid support for recoil.  This argument is persuasive and the rejection has been withdrawn.  

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/17/22